UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                     -v.-
                                                        21 Cr. 99 (KPF)
JUAN FRANCISCO CUARTAS VILLEGAS,
PABLO EFRAIN CAMERO BERNAL, JOSE                     SCHEDULING ORDER
MARIA CASTILLO BERRIO, and JESUS
ALBERTO MORELO CASTILLO,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      The conference scheduled for May 19, 2021, is hereby ADJOURNED to

May 25, 2021, at 12:00 p.m. with a backup time 9:00 a.m., as to Defendants

Pablo Efrain Camero Bernal, Jose Maria Castillo Berrio, and Jesus Alberto

Morelo Castillo. The conference will proceed remotely, the date and time will be

confirmed the week before the conference, and instructions for accessing the

conference will be provided separately. The Court will consider a request for

the exclusion of time under the Speedy Trial Act should the parties make such

an application.

      SO ORDERED.

Dated:      May 4, 2021
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
